DETAILED ACTION
Status of Claims:  
Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Regarding para. 0065, the term “positive” in the phrase “positive helical surface” appears to be a literal translation and shall be interpreted to mean a level or flat helical surface.
Appropriate correction is required.

Claim Objections
Claims  objected to because of the following informalities:  
Regarding claim 1, the phrase “a draft tube” in line 4 should be –the draft tube--; the phrase “an inner-side wall of the vessel” in line 9 should be –an inner-side of the side wall of the vessel--.
Regarding claim 3, the phrase “the carrier” in line 1 should be –each carrier--.
Regarding claim 11, the term “positive” in line 2 shall be interpreted as level or flat.
Regarding claim 15, the phrase “an riser section” in line 4 should be –a riser section--.
Regarding claim 16, the term “positive” in line 5 shall be interpreted as level or flat.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “the carrier passage” in lines 6-7, in line 8 and in line 10 renders the claim indefinite because it is not clear to which of the “carrier passages” (recited in lines 1-2 and line 11) they refer.  For the purposes of examination, “the carrier passage” in lines 6-7, in line 8 and in line 10 shall be interpreted as “each carrier passage”.
The phrase “each layer” in line 9 renders the claim indefinite because it is not clear if a layer refers to either an upper or lower helical screen mesh, or if a layer refers to layers which form each upper or lower helical screen mesh.  For the purposes of examination, “each layer” shall be interpreted to be either an upper or lower helical screen mesh. 

Regarding claim 2, the phrases “a carrier inlet and a carrier outlet” in line 2 and “flat screen meshes are connected and fixed to the two upper and lower helical screen meshes of the carrier passage” in lines 7-8 render the claim indefinite because claim 1 discloses a plurality of carrier passages and the instant Figures disclose one carrier inlet and one carrier outlet associated with each carrier 

Regarding claim 3, the phrase “the carrier” in line 1 renders the claim indefinite because it is not clear to which of the “carriers” (recited in line 1 of claim 1, upon which claim 3 depends) they refer.  For the purposes of examination, “the carrier” in line 1 shall be interpreted as “each carrier”.

Regarding claim 4, the phrases “a carrier inlet and a carrier outlet” in line 2 and “flat screen meshes are connected and fixed to the two upper and lower helical screen meshes of the carrier passage” in lines 6-7 render the claim indefinite because claim 1 discloses a plurality of carrier passages and the instant Figures disclose one carrier inlet and one carrier outlet associated with each carrier passage, however claim 4 suggests that there is only one carrier passage, and also suggest that there is only one carrier inlet and one carrier outlet for the one carrier passage.  For the purposes of examination, the phrase “the vessel is provided with a carrier inlet and a carrier outlet” in lines 1-2 shall be interpreted as –each carrier passage is provided with a carrier inlet and a carrier outlet on the vessel-- and the phrase “the carrier passage” in lines 7-8 shall be interpreted as –each carrier passage--.

Regarding claim 7, the phrase “a side passage of the carriers” in lines 2-3 renders the claim indefinite because it is not clear what structural element “a side passage” refers to.  For the purposes of examination, “a side passage” shall be interpreted to mean a side of the carrier passage.

Regarding claim 11, the term “positive” in line 2 appears to be used to describe a helical surface which is not inclined, however the accepted meaning of “positive” is “indicating, relating to, or characterized by affirmation, addition, inclusion, or presence rather than negation, withholding, or absence; real and numerically greater than zero; marked by or indicating acceptance, approval, or affirmation; or having a good effect” (see Merriam-Webster online dictionary). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation in the same claim may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 recite the broad recitation "plastic" (see line 2 of claim 11 and line 8 of claim 16), and the claims also recite "nylon"  (see line 2 of claim 12 and line 8 of claim 16) which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the purposes of examination, the narrower limitation shall be interpreted to be merely exemplary, and therefore not required.

Claim 15 recites the limitations "the gas-liquid separation zone" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, the term “positive” in line 5 appears to be used to describe a helical surface which is not inclined, however the accepted meaning of “positive” is “indicating, relating to, or characterized by affirmation, addition, inclusion, or presence rather than negation, withholding, or absence; real and numerically greater than zero; marked by or indicating acceptance, approval, or affirmation; or having a good effect” (see Merriam-Webster online dictionary). Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.

Regarding claims 5-6, 8-10, 13-14 and 17, the claims are rejected for being indefinite because they depend from an indefinite claim.

Regarding claim 18, the claim is indefinite because it is not clear whether it is intended to be an apparatus claim or process claim.  Claim 18 is dependent on apparatus claim 1, however claim 18 only recites process steps and no structural limitations.  It is recommended to re-write claim 18 in independent form.  For the purposes of examination, claim 18 shall be interpreted to require the process steps.  

Regarding claim 19, the claim is indefinite because it is not clear whether it is intended to be an apparatus claim or process claim.  Claim 19 is dependent on apparatus claim 16, however claim 19 only recites process steps and no structural limitations.  It is recommended to re-write claim 19 in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 4,940,540 A) in view of Zheng et al. (CN 106552560 A, see English translation) and JP 5465394 B2 (see English translation; hereinafter referred to as '394).

Regarding claim 1, per the interpretations noted above, McDowell teaches a bed biofilm reactor (see Fig. 1-2; col. 3, lines 39-46 and col. 6, lines 67-68), comprising a vessel (housing 4), a draft tube (a draft tube 18 with vertical chamber J), carriers and carrier passages (chambers A to H each containing packing or other high surface-area packing materials 12), wherein a gas outlet is arranged at a top of the vessel (vent 32); a sludge outlet is arranged at a bottom of the vessel (a drain 10 is located near the bottom of housing 4, where “sludge” is an intended use which the drain 10 is capable of discharging); a water outlet and a water inlet are arranged on a side wall of the vessel (an inlet 6 and an effluent line 8 are on the side walls of housing 4); a draft tube is positioned inside the vessel and is arranged coaxially with the vessel (see Fig. 2); a height of the draft tube is smaller than a height of the vessel (see Fig. 1); an upper part of the draft tube is communicated with the water inlet (see Fig. 1); the carrier passage is positioned inside the vessel and is arranged along an outer side of the draft tube (see Fig. 1); the carrier passage is composed of lower screen meshes (a structural grid 14 which supports the chambers A-H of 
McDowell does not explicitly teach that the two side edges of each layer of the screen mesh are fixed to an outer-side wall of the draft tube.  However, absent a new and unexpected result, a change in proportion to the length of the draft tube, such that the draft tube extends to the bottom of the carrier passages, would be obvious to one of ordinary skill in the art.  Subsequently, it would have been obvious to one of ordinary skill in the art before the effective filing date to also fix a side edge of each screen mesh (the structural grids 14 of McDowell) to the outer-side wall of the draft tube to provide further structural support for the carriers.
McDowell does not explicitly teach that the water outlet is positioned above the water inlet.  However, the relative positioning of the water outlet and the water inlet does not appear to modify the operation of the reactor and therefore the rearrangement of the prior art parts does not patentably distinguish the claimed invention from the prior art. 
McDowell does not explicitly teach that the biofilm reactor is a helical bed, where the carrier passage is arranged helically along the outer side of the draft tube, the carrier passage screen meshes are upper and lower helical screen meshes, and a no-load passage is formed between adjacent carrier passages.
Zheng teaches a helical bioreactor comprising a vessel (an airlift reactor in Fig. 1), a draft tube (a draft tube 20) and passages (a helical porous sieve 40, where “passage” is broadly interpreted to mean a path); the draft tube is positioned inside the vessel and is arranged coaxially with the vessel (see Fig. 1); a height of the draft tube is smaller than a height of the vessel (see Fig. 1); the passages are positioned 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the axial flow downward pumping and aeration system (motor 20, shaft 22 and impeller 20) of McDowell with the helical passage and gas distributor configured around the McDowell draft tube as taught by Zheng, and to modify the vessel of McDowell to have the relative dimensions of the Zheng reactor, because the Zheng reactor’s helical structure and configuration relative to the vessel promotes the circulation of the liquid to produce an improved mixing effect, gas rate and mass transfer effect with less energy consumption and prevents gas pockets (see Zheng, Abstract and para. 0006-0007 and 0010), and is an alternative agitation  to the mechanical agitation of McDowell (see Zheng, para. 0007).  
In modifying the McDowell draft tube to include the Zheng helical screen meshes, the packing materials 12 of McDowell would naturally require a change in shape to accommodate the Zheng helical screen meshes in the same chambers A-H of McDowell, thus forming carrier passages which are also arranged helically around the draft tube.
McDowell, as modified by Zheng, does not explicitly teach the helically arranged carrier passages having upper and lower helical screen meshes (where the claim is interpreted to require two opposing screen meshes because “upper” and “lower” are dependent on a point of reference).
JP reference ‘394 teaches a bed biofilm reactor, comprising a vessel, carriers and carrier passages, the carrier passage is positioned inside the vessel (see Fig. 1); the carrier passage is composed of upper and lower screen meshes (a cartridge type basket having a side or diameter, and depicted to have opposing screen meshes on each pair of longer sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier passage of McDowell, as modified by Zheng, to be configured with upper and lower 

Regarding claim 15, per the interpretation noted above, McDowell, as modified by Zheng and ‘394, teaches the helical bed biofilm reactor according to claim 1, wherein a height-to-diameter ratio of a cylinder part of the vessel of which an inner space is provided with a gas-liquid mixing zone is (2:1)-(6:1) (the height-to-diameter ratio of the internal space is between 2:1 and 6:1) (see Zheng, English translation para. 0036 and original para. 0033); an inner diameter of the gas-liquid separation zone is not less than an inner diameter of the vessel (see Zheng, Fig. 1); and a ratio of a cross-sectional area of an riser section of the vessel to a cross-sectional area of a downcomer section is (1:0.3)-(1:1) (a ratio of the area of the cross-section of the annular ascending section 122 to the cross-sectional area of the circular descending section 121 is 1:0.8) (see Zheng, para. 0082).

Regarding claim 17, McDowell, as modified by Zheng and ‘394, teaches the helical bed biofilm reactor according to claim 1, wherein the helical bed biofilm reactor is an atmospheric pressure vessel, or a pressure vessel (McDowell discloses that air is introduced under very low pressure and there is a vent 32 to discharge produced methane, which suggests that the process conditions may not require the reactor to be a pressure vessel and thus may be an atmospheric pressure vessel) (see col. 8, lines 17-19 and col. 6, lines 66-68).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 4,940,540 A), Zheng et al. (CN 106552560 A, see English translation) and JP 5465394 B2 (see English translation;  as applied to claim 1 above, and further in view of JP 4019209 B2 (see English translation; hereinafter referred to as '209).

Regarding claim 2, per the interpretations noted above, McDowell, as modified by Zheng and ‘394, teaches the helical bed biofilm reactor according to claim 1, wherein flat screen meshes are arranged at a carrier inlet or outlet; and the flat screen meshes are connected and fixed to the two upper and lower helical screen meshes of the carrier passage (the basket inherently has at least one flat screen mesh arranged at the ends of the basket and connected and fixed to the long screen meshes because the basket contents would otherwise drop out) (see ‘394, Fig. 2). 
McDowell, as modified by Zheng and ‘394, does not explicitly teach wherein the vessel is provided with a carrier inlet and a carrier outlet; the carrier inlet is arranged at an upper part of the outer side of the vessel, and is horizontally connected with the highest point of the carrier passage; the carrier outlet is positioned at a lower part of the outer side of the vessel, and is connected with the lowest point of the carrier passage in a horizontal direction.
Reference ‘209 teaches a biofilm reactor, comprising a vessel (a conduit 1), carriers (a granular carrier 5 impregnated with bacteria) (see para. 0009) and a carrier passage, wherein the vessel is provided with a carrier inlet and a carrier outlet (inlets 6a, 6b, 6c and 6d for inserting the carrier 5 and outlets 7a, 7b, 7c and 7d for taking out the carrier 5) (see Fig. 1); the carrier inlet is arranged at an upper part of the outer side of the vessel, and is horizontally connected with the highest point of the carrier passage (inlet 6a for inserting the carrier 5) (see para. 0009; Fig. 1); the carrier outlet is positioned at a lower part of the outer side of the vessel, and is connected with the lowest point of the carrier passage in a horizontal direction (outlet 7d for taking out the carrier 5) (see para. 0009; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier passages of McDowell, as modified by Zheng and ‘394, to each include a carrier inlet .

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 4,940,540 A), Zheng et al. (CN 106552560 A, see English translation) and JP 5465394 B2 (see English translation; hereinafter referred to as '394) as applied to claim 1 above, and further in view of Iwatani et al. (US 4,200,532 A).

Regarding claim 3, McDowell, as modified by Zheng and ‘394, teaches the helical bed biofilm reactor according to claim 1.
Per the interpretations noted above, McDowell, as modified by Zheng and ‘394, does not explicitly teach wherein the carrier is composed of a carrier shell and an inner core carrier; the inner core carrier is arranged inside the carrier shell and is not fixed to the carrier shell; the carrier shell is a mesh-like sphere; the inner core carrier is a carrier with brush-like protrusions on a surface or a polygonal carrier with through holes inside; and when the reactor is in operation, the inner core carrier tumbles in spherical carriers under hydraulic action.
Iwatani teaches a carrier and a carrier passage (biological contactors 7 in a drum 3) (see Fig. 1-2 and 13), wherein the carrier is composed of a carrier shell and an inner core carrier (the biological contactors 7 are of hollow structure and it is possible to provide each contactor with a subsidiary biological contactor of any suitable configuration inserted in the hollow portion thereof) (see col. 4, lines 32-37; Fig. 11-12); the inner core carrier is arranged inside the carrier shell and is not fixed to the carrier shell (the subsidiary biological contactor 11 and 111 of Fig. 11-12 do not appear to be depicted to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the carrier of McDowell (high surface-area packing materials 12) with the Iwatani carrier because the Iwatani carrier is light in weight, stimulates microorganism activity and can achieve increased growth surface and increased area of air and wastewater contact (see col. 1, lines 60-63 and col. 2, lines 2-4 and 14-16).

Regarding claim 5, McDowell, as modified by Zheng, ‘394 and Iwatani, teaches the helical bed biofilm reactor according to claim 3, wherein the inner core carrier has a structure selected from a group consisting of a honeycomb, a spongy, a foam-like structure and a brush-like structure (a fibrous sponge structure 11 or an open cell foamed structure may be used as subsidiary biological contactors) (see Iwatani, Fig. 8 and 11; col. 4, lines 37-39 and 45-47).

Claims 4, 6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 4,940,540 A), Zheng et al. (CN 106552560 A, see English translation), JP 5465394 B2 (see English translation; hereinafter referred to as '394) and Iwatani et al. (US 4,200,532 A) as applied to claims 1 and 3 above, and further in view of JP 4019209 B2 (see English translation; hereinafter referred to as '209).

Regarding claim 4, per the interpretations noted above, McDowell, as modified by Zheng, ‘394 and Iwatani, teaches the helical bed biofilm reactor according to claim 3, wherein flat screen meshes are arranged at a carrier inlet or outlet; and the flat screen meshes are connected and fixed to the two upper and lower helical screen meshes of the carrier passage (the basket inherently has at least one flat screen mesh arranged at the ends of the basket and connected and fixed to the long screen meshes because the basket contents would otherwise drop out) (see ‘394, Fig. 2). 
McDowell, as modified by Zheng, ‘394 and Iwatani, does not explicitly teach wherein the vessel is provided with a carrier inlet and a carrier outlet; the carrier inlet is arranged at an upper part of the outer side of the vessel, and is horizontally connected with the highest point of the carrier passage; the carrier outlet is positioned at a lower part of the outer side of the vessel, and is connected with the lowest point of the carrier passage in a horizontal direction.
Reference ‘209 teaches a biofilm reactor, comprising a vessel (a conduit 1), carriers (a granular carrier 5 impregnated with bacteria) (see para. 0009) and a carrier passage, wherein the vessel is provided with a carrier inlet and a carrier outlet (inlets 6a, 6b, 6c and 6d for inserting the carrier 5 and outlets 7a, 7b, 7c and 7d for taking out the carrier 5) (see Fig. 1); the carrier inlet is arranged at an upper part of the outer side of the vessel, and is horizontally connected with the highest point of the carrier passage (inlet 6a for inserting the carrier 5) (see para. 0009; Fig. 1); the carrier outlet is positioned at a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier passages of McDowell, as modified by Zheng, ‘394 and Iwatani, to each include a carrier inlet and a carrier outlet positioned on the vessel, where the inlet and outlet would require being connected to the carrier passage helical screen meshes in order for the carriers to be inserted and removed, as taught by ‘209 because the inlet and outlet enable easy replacement of the carriers (see ‘209, para. 0014).

Regarding claim 6, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 4, wherein a diameter of the carrier shell is 50-100 mm (about the size of a pingpong ball, which is interpreted to suggest at least 50 mm) (see Iwatani, col. 2, line 65); a size of the inner core carrier is smaller than the diameter of the carrier shell and larger than a pore diameter of the carrier shell (see Iwatani, Fig. 11-12); and the inner core carrier has a structure selected from a group consisting of a honeycomb, a spongy, a foam-like structure and a brush-like structure (a fibrous sponge structure 11 or an open cell foamed structure may be used as subsidiary biological contactors) (see Iwatani, Fig. 8 and 11; col. 4, lines 37-39 and 45-47).

Regarding claim 8, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 6, wherein a gas distributor is arranged below the draft tube, and the gas distributor is one selected from a group consisting of: a looped tube gas distributor; a plurality of nozzles arranged in a circumferential direction; an aeration tube containing a plurality of micropores; and an aeration disc containing a plurality of micropores (as modified for claim 1, the Zheng gas 

Regarding claim 9, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 8, wherein the helical screen meshes have equal pitches (an equidistant helix or a variable pitch helix) (see Zheng, para. 0027), and the number of the helical screen meshes is even (each carrier passage is composed of an upper helical screen mesh and a lower helical screen mesh, and therefore the number of helical screen meshes is even).

Regarding claim 10, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 8, wherein a spacing between adjacent helical screen meshes is the same or different (the spacing between adjacent helical screen meshes of Zheng appears to be the same in Fig. 1, i.e. 180-degrees apart).

Regarding claim 11, per the interpretations noted above, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 8, wherein a helical surface of the helical screen mesh is one selected from a group consisting of: a positive helical surface; an inwardly inclined helical surface; and an outwardly inclined helical surface (see Zheng, para. 0024-0026).

Regarding claim 12, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 8.
Per the interpretations noted above, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, does not explicitly teach wherein a material of the helical screen mesh is a material selected from a 
McDowell further teaches that a material which can be formed into sheets and be rigid may be a plastic (polyvinyl chloride or polypropylene) (see col. 4, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the helical screen mesh of McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, to be a plastic as further taught by McDowell because utilizing a known supportive material for the helical screen mesh achieves predictable results to hold the carriers in the carrier passage.

Regarding claim 13, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 8, wherein a ratio of a distance between the lowest point of the helical screen meshes in a vertical direction and a bottom of the draft tube to an inner diameter of the vessel is 0.1-0.6 (the ratio of h1 to D is 0.5) (see Zheng, para. 0067 and Fig. 1); and a ratio of a distance between the highest point of the helical screen meshes in the vertical direction and a top of the draft tube to the inner diameter of the vessel is 0.1-0.5 (the ratio of h2 to D is 0.2) (see Zheng, para. 0068 and Fig. 1).

Regarding claim 14, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 8, wherein a free area ratio of the helical screen mesh is 60%-90% (the perforated rate of the spiral porous sieve is in the range of 20% to 70%) (see Zheng, para. 0029), and a mesh hole is smaller than a diameter of the carrier (the carrier passage as taught by McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, intends to hold the carrier within the carrier passage, and therefore the mesh hole is required to be smaller than a diameter of the carrier so that the carrier can be retained within the carrier passage).

Regarding claim 16, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 6, wherein the helical screen meshes have equal pitches (an equidistant helix or a variable pitch helix) (see Zheng, para. 0027); the number of the helical screen meshes is even (each carrier passage is composed of an upper helical screen mesh and a lower helical screen mesh, and therefore the number of helical screen meshes is even); a spacing between adjacent helical screen meshes is the same (the spacing between adjacent helical screen meshes of Zheng appears to be the same in Fig. 1, i.e. 180-degrees apart); wherein the spacing between the adjacent helical screen meshes is 5%-50% of the pitch of the helical screen mesh (Fig. 1 of Zheng suggests a spacing of approximately 50%); a helical surface of the helical screen mesh is one selected from a group consisting of a positive helical surface, an inwardly inclined helical surface, and an outwardly inclined helical surface (see Zheng, para. 0024-0026); a free area ratio of the helical screen mesh is 60%-90% (the perforated rate of the spiral porous sieve is in the range of 20% to 70%) (see Zheng, para. 0029); and a pore diameter of the helical screen mesh is 10-50 mm (the pore size of the sieve is between 2 and 50 mm; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see Zheng, para. 0031; MPEP § 2144.05 I).
Per the interpretations noted above, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, does not explicitly teach wherein a material of the helical screen mesh is selected from a group consisting of plastic, nylon, composite non-metallic materials, and lightweight metal alloy materials.
McDowell further teaches that a material which can be formed into sheets and be rigid may be a plastic (polyvinyl chloride or polypropylene) (see col. 4, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the helical screen mesh of McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, to be a .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 4,940,540 A), Zheng et al. (CN 106552560 A, see English translation), JP 5465394 B2 (see English translation; hereinafter referred to as '394), Iwatani et al. (US 4,200,532 A) and JP 4019209 B2 (see English translation; hereinafter referred to as '209) as applied to claims 1, 3-4 and 6 above, and further in view of World Wide Metric ("A Closer Look at 6 Different Types of Flanges", 2013).

Regarding claim 7, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches the helical bed biofilm reactor according to claim 6, wherein the carrier inlet and the carrier outlet adopt a vertical hanging cover manhole on the outer side of the vessel (these inlets and outlets are provided with watertight doors) (see ‘209, para. 0009; Fig. 1).
Per the interpretations noted above, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, does not explicitly teach wherein the carrier inlet and the carrier outlet are each a rectangle; a height of the rectangle is equal to a vertical height of a side passage of the carriers; and the manhole is square.
However, absent a showing of new or unexpected results, changes in shape and changes in size or proportion would be obvious to one of ordinary skill in the art, as evidenced by ‘394 which discloses cartridge type basket having either a diameter of 50 to 500 mm or a side of 50 to 500 mm, suggesting changes in size and shape (see ‘394, p. of translation, item 5 of Section “Advantageous-Effects”; MPEP § 2144.04 IV).
McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, does not explicitly teach that the manhole has a hubbed flange.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the manhole of McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, (the door of ‘209) to have a hubbed flange as taught by World Wide Metric because hubbed flanges are strong, dependable and cost-effective (see World Wide Metric, p. 1, para. 3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 4,940,540 A), Zheng et al. (CN 106552560 A, see English translation) and JP 5465394 B2 (see English translation; hereinafter referred to as '394) as applied to claim 1 above, and further in view of Boles et al. (US 6,461,510 B1).
 
Regarding claim 18, per the interpretations noted above, McDowell, as modified by Zheng and ‘394, teaches a method for wastewater treatment by using the helical bed biofilm reactor according to claim 1 (a process for biological treatment of wastewater involving intimate contact between biological populations attached to a fixed surface) (see McDowell, col. 1, lines 9-12), comprising inoculating the helical bed biofilm reactor (biological slimes which grow and/or are fixed in place on the surface of the high surface-area packing 12, which inherently requires inoculation) (see McDowell, col. 6, lines 30-32); feeding in wastewater (an inlet 6 for introduction of wastewater) (see McDowell, col. 3, line 43); and causing the helical bed biofilm reactor to operate (influent mixes with rising liquid from the packing 12 and flows to the center chamber J to mix with fluid contained in the biological system) (see McDowell, col. 6, lines 16-19).
McDowell, as modified by Zheng and ‘394, does not explicitly teach wherein the operation is for at least 30 days.

McDowell, as modified by Zheng and ‘394, does not explicitly teach inoculating with sludge.
Boles teaches that bioreactors can be inoculated with a variety of sources, such as sewage sludge (see col. 8, lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of McDowell, as modified by Zheng and ‘394, to inoculate the reactor with sludge as taught by Boles because applying a known technique to a known process achieves predictable results to treat wastewater in the reactor of McDowell, as modified by Zheng and ‘394.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 4,940,540 A), Zheng et al. (CN 106552560 A, see English translation), JP 5465394 B2 (see English translation; hereinafter referred to as '394), Iwatani et al. (US 4,200,532 A) and JP 4019209 B2 (see English translation; hereinafter referred to as '209) as applied to claims 1, 3-4, 6 and 16 above, and further in view of Boles et al. (US 6,461,510 B1).

Regarding claim 19, per the interpretations noted above, McDowell, as modified by Zheng, ‘394, Iwatani and ‘209, teaches a method for wastewater treatment by using the helical bed biofilm reactor according to claim 16 (a process for biological treatment of wastewater involving intimate contact between biological populations attached to a fixed surface) (see McDowell, col. 1, lines 9-12), 
McDowell, as modified by Zheng and ‘394, does not explicitly teach wherein the operation is for at least 30 days.
McDowell further teaches that oxygen mass transfer capacity is a result-effective variable for reaction time (ability to process greater quantity of organic wastes per unit time because of high oxygen mass transfer capacity, thus reaction time for the same waste quantity may be reduced with higher oxygen mass transfer) (see col. 3, lines 6-8). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the operation time during routine experimentation to optimize the oxygen mass transfer capacity for wastewater treatment.
McDowell, as modified by Zheng and ‘394, does not explicitly teach inoculating with sludge.
Boles teaches that bioreactors can be inoculated with a variety of sources, such as sewage sludge (see col. 8, lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of McDowell, as modified by Zheng and ‘394, to inoculate the reactor with sludge as taught by Boles because applying a known technique to a known process achieves predictable results to treat wastewater in the reactor of McDowell, as modified by Zheng and ‘394.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hondulas (US 8,382,982 B2) is considered pertinent prior art because Hondulas is an analogous invention in the art of carrier bed biofilm reactors and it teaches several structural elements of the present invention’s carriers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        February 12, 2021